Case 1:15-cv-13656-.]GD Document 51 Filed 12/04/18 Page 1 of 2

_ UN[TED STATES FEDERA]_, COURT FOR THE DISTRICT OF MASSACHUSETTS
CIV]L DOCKET NO: lilS-cv- 1 3656-JGD

 

ANDRE BisAsoR )
PLA]NTIFF, )
)
V. )
)

DONNA ASHTON; ASHTON LAW PC, )
DEFENDANTS l

FINAL STA'I'US REPORT AND REQUEST FOR FINAL EXTENSION OF NISS ()RDER TO
COMPLETE SET'I`LEM.ENT TERMS/FILE VOLUNTARY I)ISMISSAL

l. This final status report is to inform the court that the plaintiff needs (and thus requests) one final extension
until january 18, 2019 to'complete the settlement terms and to file a voluntary stipulation of dismissal

2. Due to a recent severe illnessl, there was a delay in finalizing the terms during this last month’s timeframe.
This created a delay in finalizing the last step needed to complete the settlement terms, which involves
obtaining vacatur of default judgment in the Dedharn district court, pursuant to the settlement agreement

3. However, the parties are proceeding with resolving this final step expeditiously2

4. Hence, this final extension not only allows time for the plaintiff to recover from his illness but also accounts
for the intervening holiday period for Christmas and the New Year, as well.

5. The plaintiff thus asks the court to allow until by or before january 30, 2019 to finalize the settlement terms.

6. This will be the final status report that will need to be made to this court and a stipulation of voluntary
dismissal will be filed in this court by or before january 30, 2019.

7. The plaintiff requests this time until january 30, 2019 for extension on the nissi-order in order to allow for
the settlement terms to be nilly and finally completed

8. WHEREFORE, the plaintiff hereby humbly requests this Honorable Court grant our request and/ or other
relief that the Court deems just and proper

Res ectfully submitted,
Ol/`£* B\_oa/)»'r

Plaintiff Andre Bisasor
l 19 Drurn Hill Rd, #233
Chelmsford MA 01824
781¢492~5675
Dated: December 4, 2018

 

l NB: The plaintiff-became very ill with a bacterial infection that causes a flu-like illness that has taken a turn for the worse (including
throat pain, severe coughing, mucus and congestion, weakness/fatigue, on and off fever, nausea and diarrhea and on and off pain,
wheezing and trouble breathing). The plaintiff is also now under powerful antibiotics and other medication and his doctor required that
he not work for about two weeks to ensure that he does not develop any complications The plaintiff also developed an eye infection
from the same bacterial infection and is also prescijbed with an eye antibiotic ointrnent which is needed to separately treat the eye
infection AS a result, the plaintiff cannot see clearly while being treated With the eye ointment. Consequently, he has been unable to
work on litigation until he recovers. The plaintiff requests that the court take this into account in terms of time to recover. See Exhibit
l for medical documentation

2 NB: Voluntary dismissal could not be completed until the settlement terms are completed because otherwise the plaintiff could be
prejudiced if this matter is dismissed before the defendants complete their obligations under the settlement agreement (i.e. if they did
not follow through on adhering to the terms of the settlement, then premature dismissal would harm the plamnfl'). Voluntary dismissal
was the last step to be completed as contemplated by the settlement agreement The plaintiff is the only one Who will lose rights if the
matter is dismissed prematurely without completion of the settlement terms After the bankruptcy court approved the settlement
agreement and entered a discharge (which were only recently done), the defendants attempted to coordinate with the plaintiff to
complete the settlement terms but did not hear back from them until a few month ago (as explained in prior status reports). Since then
the parties have been working to complete the terms of the settlement, which have included addressing several courts, but the
remaining terms required certain final steps witlu`.n the Dedham district court be completed, including obtaining a final order from the
Dedhani district court granting vacatur of the underlying default judgment, which also requires a court hearing But the delay in this last
month has been due to the illness of the plaintiff, which has been explained above.

 

Case 1:15-CV-13656-qwment 51 Filed 12/04/1§ncPa e

Bisasor, Andre E (MRN. DOB oun er

Letter by J_o_rg_e E Ca§a|_, MD on ]J/21J2018

-: WiSSAC H,LISE?TS MG"* """"" P"‘"""‘“’ C"“'e

 
 

z y - . mr
CENERAL HOSPITAL *
Boston MA 02114

Dept Phone #’. 617-726-4900
Dept Fax #: 617-228-5306

_November 21, 2018

Patient: Andre E Bisasor
Date of Birth: ~

Date of Visit: 11121!2018

To Whom ft May Concem:

it is my medical opinion that Andre Bisasor is unabie to work until 11l30!18 due a
medical i|iness.

|f you have any questions or concems, please don't hesitate to cail.
Sincerely,

L:'-/ /-/ M_F
Jorge E Casai, MD

 

§Jezzl 1/21/2013

